                                          Case 5:20-cv-02625-SVK Document 13 Filed 07/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JUAN GOMEZ PADILLA, et al.,                          Case No. 20-cv-02625-SVK
                                   8                   Plaintiffs,
                                                                                             ORDER REGARDING NOTICE OF
                                   9            v.                                           SETTLEMENT
                                  10    UNITED STATES,                                       Re: Dkt. No. 12
                                  11                   Defendant.

                                  12          The Parties have filed a notice of settlement and asked for a settlement status conference in
Northern District of California
 United States District Court




                                  13   90 days. Dkt. 12. There are at least two critical errors in the notice of settlement that must be

                                  14   corrected before the Court will consider it. First, the attorney who has signed on behalf of

                                  15   Plaintiffs has not yet appeared in this case; second, the counsel’s signature line refers to plaintiffs

                                  16   who are not in this case. If a proper notice of settlement is filed by July 16, 2020, then the Court

                                  17   will issue an order to show cause (“OSC”) as to why a dismissal has not been filed with a hearing

                                  18   date of August 25, 2020 at 1:30 p.m. Absent extenuating circumstances, the Court does not set

                                  19   OSC hearings more than 30 days in the future.

                                  20          SO ORDERED.

                                  21   Dated: July 14, 2020

                                  22

                                  23
                                                                                                      SUSAN VAN KEULEN
                                  24                                                                  United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
